Name: Commission Regulation (EEC) No 2219/76 of 13 September 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 76 Official Journal of the European Communities No L 250/5 COMMISSION REGULATION (EEC) No 2219/76 of 13 September 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5 ), as last amended by Regulation (EEC) No 499/76 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 568 /76 (2 ), and in particular Article 18 (6) thereof, Whereas Article 18 (4) of Regulation (EEC) No 805/68 provides for the advance fixing of export refunds on beef and veal ; whereas Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds ( 3 ), as amended by Regulation (EEC) No 1 504/76 (4), provides in Article 5a that the granting of refunds in advance is conditional upon the presentation of an advance fixing certificate ; Whereas the system thus established should be made subject to the provisions of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The ninth indent of Article 1 of Regulation (EEC) No 193/75 is amended to read as follows : '  Articles 12a and 15 of Regulation (EEC) No 805/68 and Article 5a of Regulation (EEC) No 885/68 (beef and veal),'. Artiele 2 This Regulation shall enter into force on 1 October 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p . 28 . P ) OJ No L 156, 4 . 7 . 1968 , p . 2 . h ) OJ No L 168 , 28 . 6 . 1976 , p . 7 . ( 5 ) OJ No L 25 , 31 . 1 . 1975 , p . 1 1 . (o ) OJ No L 59 , 6 . 3 . 1976, p . 18 .